Citation Nr: 0635904
Decision Date: 11/20/06	Archive Date: 01/18/07

DOCKET NO. 04-06 999                        DATE NOV 20 2006



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for residuals of a right acromioclavicular (AC) separation with impingement syndrome, currently rated as 30 percent disabling, to include entitlement to an extraschedular evaluation.

2. Entitlement to an initial rating greater than 30 percent prior to May 1, 2005 for reflex sympathetic dystrophy of the right shoulder, to include entitlement to an extraschedular evaluation.

3. Entitlement to a compensable rating from May 1, 2005 for reflex sympathetic dystrophy of the right shoulder, to include the propriety of the reduction from 30 percent to 0 percent.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from August 1986 to September 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The veteran had a hearing before the RO in May 2004 and the transcript is of record. It is noteworthy that the veteran also requested a hearing before the Board. He was scheduled for a video hearing before the Board in June 2005, but failed to appear despite notification being sent to his last known address.

The January 2003 rating decision awarded the veteran an increased rating from 20 percent to 30 percent for his right shoulder AC condition, effective from June 28, 2002, which was the date of the veteran's claim. Additionally, a November 2003 rating decision awarded the veteran a temporary 100 percent disability rating for his right shoulder AC condition following a surgical procedure from January 28, 2003 to March 1,2003; thereafter the veteran was again assigned a 30 percent rating. The veteran's claim remains in controversy unless the maximum available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the claim is still properly before the Board here except for the time period from January 28, 2003 to March 1, 2003, where the veteran did receive the maximum available benefits.

- 2 



The January 2003 rating decision also granted service connection for reflex sympathetic dystrophy of the right shoulder, assigning a 30 percent rating from June 28, 2002. The veteran perfected his appeal in February 2004, arguing that higher ratings were warranted for all manifestations of the service-connected right shoulder disability. Thereafter, a February 2005 rating decision reduced the disability rating for reflex sympathetic dystrophy of the right shoulder to zero percent as of May 1, 2005. It is for this reason that the issue on appeal has been recharacterized as shown above.

By his statements, the veteran has raised the issue of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321(b) for his right shoulder disorder. The question of an extraschedular rating is a component of the veteran's claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96. Therefore, the claim before the Board has been recharacterized as shown above in order to include this issue.

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents. Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted). Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication; however, the Board may not ignore an issue so raised. Id. On the other hand, the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed by the appellant. See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also Brannon v. West,
12 Vet. App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

In this case, a May 2004 VA psychological evaluation indicates that the veteran pain disorder due to his shoulder problem. This reasonably raises a claim for secondary service connection for a psychiatric disorder due to the service-connected right shoulder disorder. The issue is REFERRED to the RO for appropriate action.

- 3 



The issue of entitlement to a compensable rating from May 1, 2005 for reflex sympathetic dystrophy of the right shoulder, to include the propriety of the reduction from 30 percent to 0 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran's dominant hand is his right hand.

2. Prior to January 28, 2003, the veteran's right shoulder diagnosis of residual postoperative AC separation and impingement syndrome was manifested by chronic pain, slight limitation of motion, painful motion, avoidance of right upper extremity (RUE) use and generalized weakness secondary to pain.

3. After the veteran's arthroscopy of the right rotator cuff and recovery, since March 1, 2003, the veteran's right shoulder AC condition with impingement syndrome is still manifested by chronic pain and slight limitation of motion as well as guarded use of his RUE, but additional manifestations include x-ray evidence of signs of early minimal degenerative arthritic changes to the right shoulder and postoperative osteoarthritis of the right shoulder.

4. Prior to May 1, 2005, the veteran's right shoulder reflex sympathetic dystrophy was manifested by swelling of the right hand and forearm, guarded use of the RUE
and chronic pain.	.

5. The veteran's right shoulder conditions do not present an exceptional or unusual disability picture.

- 4 



CONCLUSIONS OF LAW

1. Prior to January 28, 2003, the criteria for a disability rating greater than 30 percent for right acromioclavicular (AC) separation with impingement syndrome have not been met. 38 U.S.C.A. §§ 1155,5102,5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201 and 5202 (2006).

2. After March 1, 2003, the criteria for a disability rating greater than 30 percent for right acromioclavicular (AC) separation with impingement syndrome have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes . 5200, 5201 and 5202 (2006).

3. Prior to May 1,2005, the criteria for a disability rating greater than 30 percent for right shoulder reflex sympathetic dystrophy have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8515 (2006).

4. The evidence does not warrant further referral for consideration of an extraschedu1ar rating. 38 C.F.R. § 3.321(b) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that

- 5 



are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability-evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity. 38. U.S.C.A. § 1155 (West 2002). Requests\for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2005); Peytonv. Derwinski, 1 Vet. App. 282 (1991). For a claim for an increased rating, such as the right shoulder AC separation and impingement syndrome in this case, the primary concern is the current level of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The right shoulder reflex sympathetic dystrophy claim, on the other hand, is an appeal stemming from a rating that granted service connection and assigned the initial rating. Accordingly, "staged" ratings may be assigned if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F .R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.40 state that

- 6 



disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. § 4.45.

Residuals of a Right Shoulder AC Separation with Impingement Syndrome

This aspect of the veteran's right shoulder condition is rated under Diagnostic Code 5202 for impairment of the humerus. Under DC 5202, a 30 percent rating is assigned where there are frequent episodes of recurrent dislocation of the scapulohumeral joint and the guarding of all arm movements of the dominant hand. A higher rating of 50 percent is warranted if there is a fibrous union of the humerus. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Shoulder disabilities may also be rated under Diagnostic Code 5201 based on limitation of motion of the arm. A veteran's disability is rated at 20 percent disabling if it limits the motion of the arm at shoulder level. If the veteran's disability results in greater limitation of motion of the arm, the ratings depend on whether the disability affects the veteran's dominant or minor side. Dominant side disabilities, as is the case here, under Code 5201, are rated 30 percent for limitation of the arm midway between side and shoulder level and 40 percent for limitation of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate 1. With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point

- 7 



of 90 degrees where the arm is held straight out from the shoulder. Id. With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees). Id. With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees). Id.

As noted above, prior to the veteran's surgery in January 2003, he was assigned a 30 percent rating. From January 28, 2003, to March 1, 2003, he was assigned a temporary 100 percent rating. Effective March 1, 2003, the prior 30 percent rating was confirmed and continued. As will become apparent from the discussion below, the Board concludes that the veteran's right shoulder disability is mainly manifested by chronic pain and guarded use of the entire RUE. Actual range of motion of his RUE, however, is only slightly limited. After the surgery, there is some evidence of mild arthritic changes, but again the veteran's range of motion remains only slightly limited secondary to pain. In short, the Board concludes that the veteran's condition, both prior to and after the surgery, does not warrant an increased rating.

Prior to January 2003

The veteran filed a claim for an increased rating for his right shoulder condition in June 2002. At that time, he had already undergone two surgeries with little relief of pain. He claimed he wore a sling at all times and was hesitant to use his RUE for any task despite being right-handed.

The pertinent medical evidence consists of an October 2002 VA examination and a December 2002 MRI report. VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability. See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). For the most part, in this case, none of the evidence developed subsequent to January 2003 is relevant to the appropriate rating to be assigned because it does not contain any opinions or findings as to the severity of the veteran's disability for this particular time period. There are some notations in the veteran's 2003 and 2004 outpatient treatment records, however, recording the veteran's complaints that none of his past surgeries provided any pain relief.

- 8 



The veteran underwent a VA examination in October 2002 where the examiner diagnosed the veteran with "residual postoperative acromioclavicular separation and impingement syndrome right shoulder." Range of motion was limited slightly to include limited flexion and abduction to 75 degrees and limited internal and external rotation to 65 degrees. The examiner also noted the veteran's complaints of constant pain unless a sling was used and the fact that the past two acromioplasty procedures were unsuccessful in relieving the pain.

X-rays and MRIs done at the time were largely unremarkable. The October 2002 x-ray found no significant bone or joint abnormality. The December 2002 MRI report, similarly indicated as follows:

There is mildly increased signal within the supraspinatus tendon which is otherwise intact. The remaining rotator cuff tendons are unremarkable. No joint effusion is seen. The biceps long head tendon and biceps labral complex are within normal limits. No definite labral abnormality is seen. No definite fluid is identified at the subacromial/subdeltoid bursa. The acromioclavicular joint shows mild hypertrophic changes.

From this medical evidence, the Board concludes that the veteran is not entitled to a rating greater than 30 percent for this time period. The veteran's condition is primarily manifested by chronic pain, which causes him to feel guarded about using his right arm. Given the recurrent surgeries of his dominant side, the RO awarded him a 30 percent rating under DC 5202. No higher rating is warranted without a showing of either fibrous union of the humerus, nonunion of the joint, or limitation of motion of the arm to 25 degrees from the side. Other than mild changes to the AC joint, there is no clinical evidence of any joint, tendon or bone abnormality. The veteran's arm movement from the side (flexion and abduction) is limited slightly, but only to 75 degrees, not severe enough to warrant an increased rating under DC 5201.

- 9 



The only other Diagnostic Code that provides for a greater rating is DC 5200, ankylosis of the scapulohumeral articulation. There is no indication that the veteran's right shoulder is completely immobile, and therefore, DC 5200 is inapplicable.

The Board notes that the veteran's functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. According to the medical evidence, the veteran completely avoids using his right hand due to pain despite being right-handed. The veteran's functional loss does not warrant a rating greater than 30 percent. Upon examination, it is clear that the veteran is capable of moving his RUE at an almost normal range, but has a guarded apprehension. His limited motion and complaints of pain are compensated by the current rating. His complaints that he "cannot" use his RUE at all are in conflict with physical examination results showing a good range of motion and clinical tests which show no bone or joint abnormality.

In sum, no diagnostic code would result in a higher rating for this time period for the reasons discussed in detail above.

After March 1. 2003

On January 28, 2003, the veteran underwent surgery for his right shoulder. Although it was suspected prior to the surgery that there was a rotator cuff tear, no tear was found during the surgical procedure. The postoperative diagnosis was right shoulder subacromial impingement and acromioclavicular arthrosis. After the veteran's surgery and recovery, the RO continued the veteran's 30 percent rating under Diagnostic Code 5202, which is described above.

The pertinent medical evidence here consists of private medical treatment records prior to and after the January 2003 surgery, VA outpatient treatment records from 2003 to 2004 and various VA examinations conducted in May 2003, June 2003, April 2004, May 2004 and November 2004. Evidence prior to March 2003 was considered and found largely irrelevant for this time period because it did not contain any opinions or findings as to the severity of the veteran's disability for this

- 10 



particular time period. See Hazan, 10 Vet. App. 511; see also Swanson, 12 Vet. App. 442.

Private treatment records prior to and after the January 2003 surgery diagnosed the veteran with right shoulder subacromial impingement and performed an operative arthroscopy of the right rotator cuff in efforts to alleviate some of the veteran's complaints of chronic pain. After the surgery, the veteran was released with a final diagnosis in February 2003 of degenerative osteoarthropathy of the right shoulder.

The VA examinations performed periodically between 2003 and 2004 consistently reflect the veteran's complaints of chronic pain and hesitance to use his entire RUE. Indeed all examiners noted that the veteran routinely uses a sling or a pocket to rest his right arm and to limit its use. The examinations also consistently show the veteran's hypersensitivity and tenderness to touch throughout the right shoulder. The examinations, however, varied significantly regarding the veteran's range of motion of his shoulder and arm.

The May 2003 VA examiner found the veteran to have slight limited range of motion in his right shoulder to include flexion, abduction and external rotation limited to 70 degrees. The June 2003 VA examiner, on the other hand, noted a more serious condition to include elevation of the arm limited to 50 degrees and evidence of "early ankylosis of the joint." X-ray reports from May 2003 show status-post residuals of the 2003 surgery, but no other abnormality.

Examinations from 2004 were equally diverse. The April 2004 examiner found the veteran to have apprehension about moving his right arm, but could do so with normal range of motion, up to 135 degrees, in the face of pain. The May 2004 examiner, on the other hand, found abduction and flexion of the veteran's right shoulder limited to 40 degrees whereas he noted he could not perform an external or internal rotation examination because the veteran refused to move his arm at all, secondary to pain. Repetitive motion tests could also not be done because of the veteran's fear of pain in the shoulder. MRIs done at the time were normal.

- 11 



A May 2004 letter from Dr. Victoroff noted that the veteran continued to complain of pain since the 2003 surgery, and this affected his ability to work. Use of his upper extremity was significantly restricted.

The November and December 2004 examiners both diagnosed the veteran with osteoarthritis of the right shoulder, evidenced by x-rays, and caused mainly by disuse. The November 2004 examiner found the veteran to have full range of motion of all joints of both upper extremities, with pain in the right shoulder when elevated past 30 degrees, posterior rotation past zero degrees and posterior flexion past 10 degrees, with no change on repetition. In commenting on his condition in general, the November 2004 examiner opined as follows:

He does not yet have a contracture at the right shoulder joint but has moderately-severe pain when fully executing specific shoulder movements (elevation, retroflexion, posterior rotation), which indicates that a contracture is developing due to under-use	It is difficult for him to understand that use of the RUE will reduce eventually (sic) pain, whereas disuse will eventually increase it.

It was also noted in November 2004 that the veteran reported no dislocations of the shoulder had occurred since the surgery in January 2003. The December 2004 examiner found slight limitation of motion of the RUE, to include flexion limited to 70 degrees, abduction limited to 60 degrees and internal and external rotation limited to 60 degrees, limited by pain. Repetition did not change his range of motion, but it did increase pain.

The examinations from 2003 to 2004 show varying ranges of motion, showing elevation.(flexion and abduction) of the arm limited anywhere from 40 degrees to 135 degrees and internal and external rotation limited anywhere from 0 degrees to 70 degrees as well as at least one examiner finding evidence of early ankylosis. The Board finds compelling, however, the consistent notations of the veteran's "fear" of using his RUE although he is capable of doing so. The most recent examiners, moreover, found his problems with chronic pain due to this insistent disuse. The RO awarded the veteran 30 percent under diagnostic code 5202 for this guarded use of

- 12 



all arm movements, and the Board finds no medical basis to warrant an increase under 5202. That is, although x-rays show residuals of the veteran's past surgeries as well as early signs of osteoarthritis, there is no medical evidence of fibrous union or nonunion of the humerus. The Board does not find persuasive Dr. Victoroff's conclusion that the veteran has significant restriction in his ability to use his RUE. The only abnormality noted in Dr. Victoroff's letter was the veteran's continued complaints of pain; all the VA examinations, on the contrary, have conducted diagnostic tests and evaluations that show the veteran can, indeed, use his right arm, but refuses to do so.

No higher criteria under a different diagnostic code can be applied. Even the most severe findings of his limitation of motion do not warrant an increase under DC 5201, which would require elevation of the arm limited to 25 degrees. Although one examiner found evidence of early ankylosis of the shoulder joint, no confirmed diagnosis was ever rendered, and therefore DC 5200 does not apply. See 38 C.F.R. § 4.71a, DC 5200. DC 5003 applies for any limitation of motion caused by arthritis, but does not provide for a rating greater than 10 percent. 38 C.F.R. § 4.71a, DC 5003. Similarly, DC 520.3 is not helpful to the veteran because it does not provide for a rating greater than 20 percent. In short, there is no applicable provision that. would warrant a rating greater than 30 percent for the veteran's condition. This is explained in more detail above.

Again, the Board notes that the veteran's functional loss was considered for this time period as well. 38 C.F.R. §§ 4.40, 4.45. Similar to prior to the January 2003 operation, the medical evidence indicates that the veteran is capable of moving his RUE, albeit with some limitation, but refuses to do so, secondary to pain. This is exactly what is being compensated under DC 5202. The veteran's functional loss does not warrant a rating greater than 30 percent, which already compensates for his guarding of all arm movements.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran. In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for

- 13 



the veteran's right shoulder AC separation and impingement syndrome. There is no reasonable doubt on this matter that could be resolved in his favor.

Right Shoulder Reflex Sympathetic Dystrophy, Prior to May 1, 2005

This aspect of the veteran's right shoulder condition is rated under Diagnostic Code 8515 for incomplete paralysis of the median nerve. See 38 C.F.R. § 4.124a, Diagnostic Code 8515. DC 8515 provides for a 10 percent disability rating for mild incomplete paralysis, a 30 percent rating for moderate incomplete paralysis of the dominant hand and a 50 percent rating for severe incomplete paralysis of the dominant hand. Complete paralysis of the median nerve produces inclination of the hand to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances. This would warrant a 70 percent rating.

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F .R. § 4.6. However, a note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

During an October 2002 VA examination, the veteran was first diagnosed with reflex sympathetic dystrophy, secondary to his service-connected right shoulder AC separation. At that time, the veteran's forearm was found to be enlarged and painful.

- 14 



Despite being right-handed, moreover, the veteran avoided using his right hand due to pain and often wore a sling to alleviate the pain. The VA examiner, in diagnosing the veteran with the condition noted that all neurological examinations were normal and "... there are no evidences of decreased sympathetic function that would support a diagnosis of reflex sympathetic dystrophy." Nonetheless, the examiner diagnosed the veteran with the same based on his pain pattern and the relation to the injury and failed operations opining that ".., the progressive nature of the pain and the progressive lack of use of the extremity are consistent with a diagnosis of reflex sympathetic dystrophy."

VA examinations from 2003 to 2004 continued to find no neurological abnormalities to support the October 2002 diagnosis, but noted the veteran's enlarged forearm and insisted disuse of his RUE. An August 2003 addendum to a VA examination noted that EMG and NCV tests were entirely normal, and the diagnosis of complex regional pain syndrome was no longer tenable. The veteran no longer had any swelling, and there were no abnormalities upon neurological examination. The veteran underwent another VA examination in April 2004 whereas the examiner did not diagnose the veteran with reflex sympathetic dystrophy, but noted as follows:

The only abnormality on neurological examination is the increased circumference of the right forearm. However, strength of the forearm muscles is normal bilateral. The increase in circumference is due to dependent edema attributable to the patient's refusal to use that extremity.

Similarly, the veteran underwent an examination in November 2004 where the examiner declined to diagnose the veteran with reflex sympathetic dystrophy opining as follows:

Venous blood will normally pool in dependent parts (below heart level) of a motionless extremity. This causes minor swelling and tingling dysesthesias. The patient's tingling dysesthesias are on a vascular basis. He has no neurological symptoms	On examination, he has none of the signs of
autonomic change that characterize Reflex Sympathetic Dystrophy, nor does

- 15 



he have microcystic bone changes on X-ray. His shoulder pain can be expected to become more troublesome unless he does active ROM exercises and stops limiting use of the RUE. (Emphasis added).

The Board finds the medical evidence does not warrant a rating greater than 30 percent for reflex sympathetic dystrophy prior to May 1, 2005. Indeed, the medical evidence raises doubt whether the veteran has the disabling condition at all. Neurological tests since 2002 consistently returned within normal limits and all examiners consistently opine that the veteran's testing does not support a diagnosis of reflex sympathetic dystrophy, to include the October 2002 examiner who was the only examiner to offer the diagnosis. Without any neurological abnormalities, to include upon objective diagnostic testing such as EMG and NCV, clearly a severe condition is not present.

The veteran was rated as having moderate incomplete paralysis of his RUE based on the medical evidence showing swelling of the right forearm and disuse of the RUE despite being right-handed. The medical evidence, however, shows that the veteran can use his RUE, but refuses to do so, secondary to pain. The swelling of his right forearm, moreover, was medically shown to be a product of this refusal rather than a neurological manifestation of his right shoulder condition. In short, there is no medical evidence that supports a finding of severe incomplete paralysis of his RUE.

As stated above, this aspect of the veteran's appeal arises out of a rating decision that awarded service connection and assigned an initial rating and, therefore, "staged" ratings must be considered. Fenderson, 12 Vet. App. 119. In this case, staged ratings are not appropriate here because there is no medical evidence showing the veteran's condition varied throughout this time period. This is explained in more detail above. In short, there is no basis to award the veteran a rating greater than 30 percent for right shoulder reflex sympathetic dystrophy prior to May 1, 2005. There is no reasonable doubt on this matter that could be resolved in his favor.


- 16 



Extra-Schedular Considerations

The veteran argues that his vocational training is as a barber and the fact that his condition limits the use of his right-hand, which is his dominant hand, essentially made his training obsolete. His inability to continue at his trade has allegedly caused him great distress and depression. In the December 2004 and March 2005 written presentations, his representative raised the question of an extraschedular rating.

However, the RO did not expressly consider whether an extraschedular rating is appropriate for the veteran's right shoulder condition. When the Board addresses an issue that was not addressed by the RO, consideration must be given to whether the veteran will be prejudiced by the Board's consideration of the issue in the first instance. In this case, the veteran's due process rights are not violated by this Board decision for the following reasons.

The relevant regulation regarding extraschedular ratings was included in the January 2004 statement of the case. The question of an extraschedular rating is a component of the veteran's claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337 (1996). While the Board does not have the authority to grant an extraschedular evaluation in the first instance, it is not precluded from reviewing an RO determination that referral is not warranted and confirming that decision. See Floyd v. Brown, 9 Vet. App. 88,95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required). The Board is also not precluded from concluding, on its own, that referral for extraschedular consideration is not warranted. See Bagwell, 9 Vet. App. at 339 (BV A may affirm an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its own) (emphasis added).

According to Bagwell, it is proper for the Board, in the first instance, to determine whether referral for an extraschedular evaluation is warranted. The veteran had an opportunity to present argument on this issue (i.e., as to how the service-connected disorder affects his ability to work). Also, he is not prejudiced by the Board's

- 17 



consideration of this issue because "if the appellant has raised an argument or asserted the applicability of a law. . " it is unlikely that the appellant could be prejudiced if the Board proceeds to decision on the matter raised." VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.

An extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(l) is not warranted. In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(l). "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards," ld.

Past VA examiners have noted the veteran's chronic pain in his RUE, especially the right shoulder. The October 2002 VA examiner noted that the veteran, "...has continuous pain in the [RUE] unless he is carrying his arm in a splint. He avoids using his right hand. He has lost the ability to work as a barber for this reason."

The May 2003 VA examiner, however, opined that, "... the veteran appears to be able to use his arms at his side, if he is able to rest his forearms on a desk. To this end, a job that involves typing or perhaps paperwork activity, without excessive movement of his upper extremities, might be doable."

Although the Board sympathizes with the veteran's inability to perform his first choice of occupation, the veteran does not have an "exceptional or unusual" disability. He is employable for any type of work that is not physically strenuous or requires excessive use of his RUE. There is no competent evidence of record which indicates that the veteran's disabilities have cause marked interference with employment beyond that which is contemplated under the schedular criteria, or that there has been any necessary inpatient care. His symptoms consist mainly of

- 18 



chronic pain and guarded use of his RUE, which is the type of impairment contemplated in the disability rating that has been assigned. In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.

While the veteran has asserted that this disability causes pain and impairment, such impairment is contemplated in the disability rating that has been assigned. A May 2004 letter from Dr. Victoroff indicated, in part, that the veteran could not do . repetitive activity with his arm or lifting more than 25 pounds beyond waist level or more than 10 pounds to shoulder height. Dr. Victoroff stated the veteran's shoulder disability affects his ability to work. Clearly, it does. However, 'loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R.§§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Moyer v. Derwinski, 2 Vet. App. 289,293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. Therefore, to the extent the veteran's RUE conditions have resulted in him finding work outside his training as a barber, or that he does have some restrictions, that is part of the consideration in assigning him a 30 percent disability rating.

Further, the Board notes that there is substantial medical evidence that the veteran's pain and swelling of the right shoulder and RUE is largely due to his refusal to use the RUE. Significantly, the November 2004 VA examiner noted that his pain would decrease with range-of-motion exercises and overall use of the RUE. In short the examiner noted that, "It is difficult for [the veteran] to understand that use of the RUE will reduce eventually pain, whereas, disuse will eventually increase it."

Currently, the veteran is compensated for the manifestations of chronic pain and guarding of all arm movements. To the extent the veteran's complete disuse of his RUE is inhibiting his daily life more than the schedular criteria provides for, the medical evidence suggests this is due to the veteran's refusal to follow prescribed

- 19 



medical advise of exercises designed to increase his ability to use his RUE. That is, the medical evidence does not support a finding that his service-connected conditions prevent him from using his RUE entirely. Rather, this manifestation is of his own doing. The limitations his conditions do cause, moreover, are compensated by the schedular criteria as described above.

Thus, there is no basis for consideration of an extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is nothing in the evidence of record to indicate that the application of the regular schedular standards is impractical in this case. See Bagwell v. Brown, 9 Vet. . App. 337, 338-39 (1996).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a),3.159 and 3.326(a) (2005).

The notice requirements were met in this case by a letter sent to the veteran in August 2002. That letter advised the veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F .R. § 3 .159(b) (2005). Although the veteran was not, at that time, receiving a separate rating for reflex sympathetic dystrophy of the right shoulder, this letter was sufficient for this claim as well. The letter advised him that evidence was needed showing an increase in severity of the service-connected right shoulder disorder. Clearly, any evidence showing the disability had worsened encompasses evidence as to the severity of any associated manifestations of the disability, such as the reflex sympathetic dystrophy in this case. The 2002 letter told him what information and evidence was necessary to support his claim and instructed him to send the information or the evidence itself to the VA. The veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.

- 20



Since the RO assigned the 30 percent disability ratings at issue here for the veteran's service-connected disabilities, and the Board has concluded that the preponderance of the evidence is against assigning a higher rating for any of the disabilities or relevant time periods, there is no question as to an effective date to be assigned, and no further notice is needed. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was done in this case.

The Board also concludes VA's duty to assist has been satisfied. The veteran's service medical records and VA medical records are in the file. Private medical records identified by the veteran have been obtained, to the extent possible. The veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations periodically in 2002, 2003 and 2004. There is no objective evidence indicating that there has been a material change in the severity of the veteran's conditions since he was last examined. The veteran has not reported receiving any recent treatment specifically for these conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. The last 2004 VA examination is thorough and supported by VA outpatient treatment

- 21 



records. There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the veteran. In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duties to inform and assist the veteran at every stage of this case. Therefore, the Board may proceed to consider the merits of the claims, as indicated above.

ORDER

Entitlement to an increased rating for residuals of a right acromioclavicular (AC) separation with impingement syndrome, currently rated as 30 percent disabling, to include an extraschedular rating, is denied.

Entitlement to an initial rating greater than 30 percent prior to May 1, 2005 for reflex sympathetic dystrophy of the right shoulder, to include an extraschedular rating, is denied.

REMAND

A February 2005 rating decision, in pertinent part, reduced the veteran's disability rating for reflex sympathetic dystrophy of the right shoulder from 30 percent to 0 percent, effective May 1, 2005.

- 22 



The veteran's representative submitted a March 7, 2005 statement in support of all the issues currently on appeal, but also providing the veteran's notice of disagreement (NOD) with the February 2005 reduction for the right shoulder condition. This disagreement was again noted in the veteran's representative's September 2006 statement.

Accordingly, the claim must be remanded to allow the RO to provide the veteran with a statement of the case (SOC) on this issue. Manlincon v. West, 12 Vet. App. 238,240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398,408-410 (1995); Archboldv. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 1 0 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the claim is remanded for the following:

Provide the veteran and his representative a statement of the case as to the issue of entitlement to a compensable rating from May 1, 2005 for reflex sympathetic dystrophy of the right shoulder, to include the propriety of the reduction from 30 percent to 0 percent. The veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of the claim. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until further notice is obtained.

- 23 



The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

- 24



